 TEAMSTERS LOCAL NO.85Brotherhood of Teamsters&Auto Truck Drivers Lo-cal No.85, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandPacificMaritime Association,Jones Stevedor-ing Company,Division of Crescent Wharf & Ware-house CompanyBrotherhoodof Teamsters & Auto Truck Drivers Lo-cal No.85, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen& Helpers of AmericaandInternationalLongshoremen'sandWare-housemen'sUnion Local No. 10. Cases 20-CD-314and 20-CD-315June 23, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, pursuant tocharges filed by Pacific Maritime Association, hereincalled PMA, and International Longshoremen's andWarehousemen's Union Local No. 10, herein calledLocal 10 or ILWU, alleging that Brotherhood of Team-sters& Auto Truck Drivers Local No. 85, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, herein calledTeamsters or Local 85, has violated Section 8(b)(4)(D)of the Act.A hearing was held before Hearing Officer Earl D.Brand on February 22, 1971. All parties appearing'were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter briefs were filed byPMA and ILWU.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this proceeding the Boardmakes the following findings:'Teamsters appeared but left after making a motion to quash the noticeof hearing and dismiss the chargesI.THE BUSINESS OF THE EMPLOYER493Jones Stevedoring Company, Division of CrescentWharf & Warehouse Company, herein called Jones orEmployer, is engaged as a stevedore contractor with aplace of business in San Francisco, California. Jones, anemployer-member of PMA,2 performs stevedoringwork for various shipping companies, who are alsoPMA employer-members, at piers and terminals in theSan Francisco Bay region, including San Francisco,Oakland, Richmond, Sacramento, and Stockton. Dur-ing the past year Jones, in the course and conduct ofits business operations, received more than $1 millionfor its loading and unloading services on cargo in inter-state and foreign commerce. Accordingly, we find thatJones is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectuatethe policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONSTeamsters and ILWU arelabor organizations withinthe meaningof the Act.III.THEDISPUTEA. The Background FactsThe disputeinvolves the assignmentof the work ofgear truckdriving.A gearman is responsible for trans-porting the gear which will be used by longshoremenin cargo handling to and fromthe various docks. Thegear is stored at Jones'gear shop at pier 50.Jones, as a member of PMA, has an agreement withLocal 10 ILWU coveringlongshore work and has al-ways,in accordance with that agreement,assignedgearman work to membersof Local 10.Jones is not asignatory to any agreement with the Teamsters, andemploys no Teamsters.At the time of thedispute Jones had approximately8-10 gear trucks in operation;allwere assigned toILWU members. There areapproximately 60 gearmenwho are also members ofLocal 10 ILWU similarlyemployed byother stevedoring companies in the SanFrancisco Bay area.Almost without exception(the ex-ceptions will be discussedinfra)the gearmen in the Bayarea are longshoremen who have progressed fromcargo handling crews to gearmen.mPMA, THE Charging Party in Case 20-CD-314, is an association ofemployers in the shipping and related industry on the Pacific coast whichoperate oceangoing vessels in interstate and foreign commerce or performterminaland stevedoring services directly connected with the transporta-tion of cargo in interstate and foreign commerce.PMA is organized for thepurpose,inter alia,of negotiating,entering into,and administering collec-tive-bargaining contracts for and on behalf of its employer-members withthe collective-bargaining representatives of their employees.191 NLRB No. 98 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn approximately August 1970, Jones purchased aninventory of gear including one gear truck (a tractor-trailer rig) from Matson Navigation Company, hereinMatson. On October 26, 1970, John Murnin, a Team-sters Local 85 business representative, spoke with PerMork, operating manager for Jones, in the Jones officeat pier 30-32. Murnin told Mork that the tractor-trailerrig (i.e.gear truck) acquired from Matson had beendriven by a teamster,3 and that Teamsters continued toretain jurisdiction over the rig even though it had beensold to Jones. Captain Mork told Murnin that Joneshad bought stevedoring gear and equipment from Mat-son Terminals, but that it had not bought any con-tracts,union agreements, or anything else.Murninagain asserted that members of Local 85 should drivethis rig.Mork informed Murnin that Jones had a con-tract with ILWU and that,as long ashe had workedfor Jones, it had never used any labor but Longshore-men to drive its gear trucks. Mork refused to replacethe Longshoremen with members of the Teamsters.The conversation ended when Murnin said that thedriving of the gear trucks was Teamsters work andstated that Local 85 would "throw up a picket line."On the following day Local 85 began picketingJones' San Francisco operations at piers 15-17, 28,30-32, and 50 and its Howard Terminals operation,Oakland, California, with signs reading:JONES STEVEDORING COMPANYUNFAIR TO TEAMSTERS LOCAL 85Also on this date and thereafter, Local 85 picketseffectively appealed to truckdrivers employed by otheremployers hauling cargo to and from the picketed loca-tions, thereby causing those drivers to refuse to deliveror pick up cargo. The picketing so directed at Jonescontinued at these various piers through the remainderof that regular workweek and into the following week.On November 3, 1970, papers were filed in the UnitedStates District Court seeking an injunction against thisactivity, and an order to show cause was served onLocal 85. It was on that day that the picketing ceased.B.The Work in DisputeThe work in dispute is the driving of trucks haulinglongshore gear from place to place in the San FranciscoBay area where it will be used by longshoremen in theperformance of this work. The longshore work is doneunder the ILWU-PMA collective-bargaining agree-ment. The gearmen move the gear to and from the'The teamster referred to by Murnin was an employee of Matson Navi-gation Company who had beenloaned to MatsonTerminals from time totime to drive the big rig gear truck That teamster is now employed byMatson Navigation Company solely to move stores and handle pickup anddelivery for the Matson purchasing department.Jones gear locker at pier 50 where it is stored, repaired,serviced, inspected, and maintained, to places where itis used by the longshoremen. Gear is the body of tools,equipment, and lavorsaving devices, both manual andmechanical, that is used by longshoremen in loadingand unloading cargo. Before a job is begun the natureof the cargo and the gear that will be required is deter-mined; required gear is taken out of stock in the gearlocker room by the gearman. It is then loaded on thegear trucks and driven to the pier where the work willbe performed. Depending on the size of the gear neededvarious sized trucks from pickups to large tractor-trailer, rigs are utilized. The gearman unloads the gearand distributes it at the appropriate places on the pieror wharf so that it will be accessible to the longshore-man who perform the work of moving the cargo to andfrom the ship.Since a gearmanis required to load andunload mechanical equipment such as pay loaders andtractors, he is required to possess the requisite motorvehicle permit for such vehicles. When the longshorework on the ship is finished, the gearmen will completethe job by gathering the gear that has been used, in-specting it, and loading it on the gear trucks. The gearis then driven back to the locker room or occasionallyto the pier where it will next be used. The gearman isresponsible for the servicing and maintenance of thegear, including inspection and repair. At the gearlocker room, the gear is removed from the truck andput into inventory if it is in usable condition; otherwise,the gear may be repaired, salvaged, or discarded. Lessthan 30 percent of the gearman's workingtime is in-volved in the actual driving of gear trucks to and fromdockside where the gear is to be utilized and in theloading and unloading of said gear from the gear truck.C.The Contentions of the PartiesJones, PMA, and Local 10 ILWU argue that, relyingon the collective-bargaining agreement, company andarea practice, and skills, efficiency, and economy ofoperations, the Board should issue a determinationawarding work in dispute to Local 10 ILWU.The Teamsters participated in the hearing only forthe purpose of moving that the notice of hearing bequashed and the underlying charges filed by PMA andLocal 10 ILWU be dismissed. In support of its motion,the Teamsters contends that the underlying work as-signments has been resolved, because there was a com-plete and final settlement of the jurisdictional dispute.4PMA and ILWU oppose the Teamsters motion toquash. In support of their opposition, they contendthat,while the exhibits submitted by the Teamstersindicate that there was a settlement of a dispute be-'we reject the Teamsters charge that the Regional Director abused hisdiscretion and discriminated against the Teamsters in proceeding with thehearing as being unsupported by the record and without merit. TEAMSTERSLOCAL NO.85tween Teamsters Local 85 andMatson, there was infact no settlement of the workassignmentdispute be-tween Jones and the Teamsters and that, because therewas no voluntary adjustment of the dispute, the Boardmust proceed.D. The Applicability of the StatuteBefore the Board may proceed to a determination ofa dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.The record is clear and uncontroverted that on Octo-ber 26, 1970, Murrain, in a conversation with Mork,claimed the operation of the gear truck which had beenpurchased fromMatson for the Teamsters.Whenrebuffed,Murnin indicated that Local 85 would "throwup a picket line." As promised, on the following dayLocal 85 began picketing Jones at the piers where Joneswas conducting its operations.While conceding the facts as to the original picket-ing, the Teamsters contends that the underlying dis-pute was later resolved, and that the Board shouldtherefore quash the notice of hearing and dismiss thecharges. The Teamsters exhibits, submitted at the hear-ing, do appear to show that there was a settlementagreement reached between the Teamsters and Matsonwith respect to the severance of the teamster who oper-ated the gear truck for Matson before the truck wassold to Jones. Yet, when PMA proposed, by letter ofFebruary 5, 1971, that the Teamsters confirm a com-plete and final settlement of the work dispute withrespect to Jones, the Teamsters did not reply. In addi-tion, the continued existence of the dispute is confirmedby the statements of the Teamsters on the record. Forbefore the Teamsters left the hearing, the HearingOfficer asked the Teamsters attorney if it claimed thatany person represented by Local 85 should be assignedany work being done at the present time by membersof Local 10 ILWU who are on the payroll of Jones. TheTeamsters attorney answered that the dispute had beensettled by the memorandum of agreement (the agree-ment between the Teamsters and Matson), that thedocument spoke for itself, and that he saw no reason torespond to any further questioning of any kind; It istherefore clear that the Teamsters did not unequivo-cally relinquish its claim for work in dispute. For thesereasons,we find that there is reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurred, andthe dispute is properly before the Board for determina-tion under Section 10(k) of the Act.'SFor thesesame reasons,we deny the Teamsters motion to quash thenotice of hearing.495E.The Merits ofthe DisputeThe following facts are relevant in making a deter-mination of the dispute before us:1.Collective-bargaining agreementAt all times material herein, the Employer as a mem-ber of PMA has been a party to a collective-bargainingagreement with ILWU which covers the Employer'slongshoremen. That contract specifically provides thatAll movement of cargo on vessels of any type oron docks or to and from railroad cars and bargeson docks shall be covered by this Contract Docu-ment and all labor involved therein is assigned tolongshoremen....The Teamsters is not now, nor has it ever been, aparty to a collective-bargaining agreement with Jones.2.Company, industry, and area practiceThe practice as to the use of gearmen to drive trucksis clear. Jones has used no one but longshoremen-gear-men to drive its 8-10 gear trucks. Within the Bay areathere are 60 longshoremen-gearmen(members ofILWU) who drive gear trucks. On the other hand thetrucks of PMA members have been driven by only twopersons other than fully registered longshoremen. Onewas an employee of Matson Navigation Company whowas loaned to Matson Terminals from time to time todriveMatson's big gear truck (the tractor-trailer rigsold to Jones).The other nonlongshoreman who has driven a geartruck is a man who was hired by Marine Terminals, aPMA member, during World War II. He was hired tooperate a crane' at a time when there was a shortage ofqualified crane drivers to handle cargo to and fromships during the wartime emergency period. After thisemergency need for such qualified men had terminated,therewas an understanding reached that this mancould continue to work in the longshore industry andwould not be discharged. He was later used to drive aMarine Terminals gear truck from place to place asneeded by Marine Terminals. The basic principle withrespect to allowing an exception to the contract workassignmentto such individuals is set forth in the IL-WU-PMA agreement, which provides that a nonlong-'In this connection the Board has recognized that the dockside operationof cranes is an integral part of the longshore function and has awarded theoperation of such cranesto ILWU inseveral cases.SeeInternational Long-shoremen's and Warehousemen's Union No 19 (American Mail Line, Ltd.and Mobile Crane Company),144NLRB 1432,International Long-shoremen's and Warehousemen's Union and International Longshoremen'sand Warehousemen's Union, Local No. 19 (Albin Stevedore Co. and AlaskaFreight Lines, Inc.),144 NLRB 1443;International Longshoremen's andWarehousemen's Union and its Local Union No. 10 (Howard Terminal), 147NLRB 359;United Industrial Workers of North America, Pacific District,affiliated with the Seafarers'InternationalUnion of North America, AFL-CIO (Sea-Land Service, Inc),188 NLRB No 32 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDshoreman will be allowed to perform work that iswithin the work assignment of longshoremen in thefollowing circumstances:The individual nonlongshoremen involved havebeen dependent on longshore work of the natureinvolved in the dispute so that the equities in favorof his continuing to make his livelihood in theperformance of longshore work outweigh the equi-ties in favor of having this work done by long-shoremen....The continuance of this nonlongshoreman in this jobinvolved an understanding that, when he should termi-nate his employment, the work he had been doingwould be done by the registered longshoremen-gear-men in accordance with the basic assignment of theILWU-PMA contracts. In these circumstances it isclear that the treatment afforded this individual was inno sensea withdrawal of jurisdiction over the work ofgear truckdriving.The evidence shows that the Bay area practice istypical of the practice along the entire Pacific coast. Wealso note that, except in this one instance, the Team-sters has apparently aquiesced in this well-establishedpractice of ILWU-PMA in theassignmentof long-shoremen to gear trucks. It is clear that this factorfavors ILWU.3.Relative skills, economy, and efficiency ofoperationsThe ILWU gearmen and the Teamsters appear to beequally skilled with respect to truckdriving. Some ofthe gearmen drive pickups, others drive larger trucks,and some drive the very large tractor-trailer rigs. Thegearmen who have "A" licenses which permit the driv-ing of street and highway vehicles of any size are qua-lified to handle all trucks including the tractor-trailertype rig.Four of the Jones'gearmen have"A" licensesthat authorize them to drive such rigs.However, as indicatedsupraless than 30 percent ofa gearman'sworking time is involved in driving geartrucks to and from the docks and in loading and un-loading the gear from the trucks. In this connection, wenote that the teamster who drives a gear truck forMarine Terminals does not do the related additionalgearman work, but rather is limited to driving the truckfrom place to place.The remainder of the gearman's working time isspent maintaining an inventory of gear.Thus, duringthe times when the gearmen are not working with thelongshoremen directly on the job or getting gear to andfrom the job, they are employed in a variety of otherwork necessary to the carrying on of longshore work.They repair, build, paint, and inspect gear, and dorelated work to see that the gear is in shape for use inappropriate quantities when the actual work of loadingand discharging cargo is to be done.The familiarity and experience obtained as a long-shoreman in the use of all types of gear is very helpfulif not, in fact, necessary, to a gearman. In addition, agearman must be able to operate the mechanical gearsuch as pay loaders and tractors used in longshore worksince he is required to load and unload such mechanicalgear from the gear trucks.If a gearman's services arenot required by one of the PMA members he can bedispatched as an ordinary longshoreman from the hir-ing hall.It seemsclear that, although the Teamsters may pos-sess the skills required for the actual operation of thegear trucks, they would not normally possess the skillsrequired to perform the majority of the longshoreman-gearman'sfunction. The utilization of Teamsters indriving gear trucks would therefore appear to requirean extra man who would actually work less than 30percent of the time. In our opinion, it appears clear thatthe factors of skills, economy, and efficiency of opera-tions favor the ILWU.CONCLUSIONSUpon the entire record in this case and the foregoingconsiderations of all relevant factors, we conclude thatthe longshoremen-gearmen representedby the ILWUare entitled to the work in question, and we shall deter-mine the dispute in their favor. In making this deter-mination,we are assigning the disputed work to theemployees of Jones who are represented by Local 10,ILWU, but not to that Union or its members. Thepresent determination is limited to the particular con-troversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National Labor Re-lationsAct, as amended, and, upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following determination of dispute.1.Longshoremen employed by Jones StevedoringCompany, San Francisco, California, who are repre-sented by International Longshoremen's and Ware-housemen's Union Local No. 10, are entitled to per-form the work of gearmen which includes geartruckdriving.2. Brotherhood of Teamsters & Auto Truck DriversLocal No. 85, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, arenot entitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Jones Stevedoring Com-pany to assign such work to employees represented bythe aforesaid Union. TEAMSTERS LOCAL NO.854973.Within 10 days from the date of this Decision andnot they will refrain from forcing or requiring JonesDetermination of Dispute, Brotherhood of TeamstersStevedoring Company by means proscribed by Section& Auto Truck Drivers Local No. 85, shall notify the8(b)(4)(D) to assign the work in dispute in a mannerRegional Director for Region 20, in writing, whether orinconsistent with the above determination.